Case 2:85-cv-04544-DMG-AGR Document 1169 Filed 08/31/21 Page 1 of 1 Page ID
                                #:44767



                     UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                          AUG 31 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JENNY LISETTE FLORES,                            No.    20-55658
                                                        20-55753
                Plaintiff-Appellee,                     20-55888

  v.                                             D.C. No.
                                                 2:85-cv-04544-DMG-AGR
MERRICK B. GARLAND, Attorney                     Central District of California,
General; CHAD F. WOLF; U.S.                      Los Angeles
DEPARTMENT OF HOMELAND
SECURITY; U.S. IMMIGRATION AND                   ORDER
CUSTOMS ENFORCEMENT; U.S.
CUSTOMS AND BORDER
PROTECTION,

                Defendants-Appellants.

Before: W. FLETCHER, BERZON, and M. SMITH, Circuit Judges.

       Defendants-Appellants’ unopposed motion to voluntarily dismiss these

appeals is GRANTED. Fed. R. App. P. 42(b). The parties shall bear their own fees

and costs on appeal.

       This order shall constitute the mandate of this court.
